DETAILED ACTION
	
Introduction
Claims 1-20 are pending. Claims 1, 3-8, 10-15, and 17-20 are amended. No claims are cancelled or added. This Office action is in response to Applicant’s request for continued examination (RCE) filed on 9/8/2021. 

Potentially Allowable Subject Matter
Claims 4, 11, and 18 recite the limitation “wherein the respective two or more portions of the first decoded segment are distinct from the respective two or more portions of the second decoded segment,” but the term “distinct” is broad enough to cover subject matter taught by the prior art. Nonetheless, the specification discloses that the quantity of the respective two or more portions of the first decoded segment may be different than the quantity of the respective two or more portions of the second decoded segment, the length of the respective two or more portions of the first decoded segment may be different than the length of the respective two or more portions of the second decoded segment, and/or the locations of the respective two or more portions within the first decoded segment may be different than the locations of the respective two or more portions within the second decoded segment. See fig. 5B. Examiner encourages Applicant’s representative to contact Examiner to discuss other alternatives to the term “distinct.” 

Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claims 1-20 for nonstatutory double patenting
Examiner previously rejected claims on the grounds of nonstatutory double patenting because they are not patentably distinct from claims 1-20 of US 10,268,806. In response, Applicant has amended claims 1, 8, and 15 and now argue that the amendments overcome the rejection. Examiner agrees and therefore withdraws the rejection. 
Rejection of claims 1, 8, and 15 under 35 U.S.C. 103(a)
Applicant argues that Lin does not teach utilizing two more portions of a given decoded segment to derive a respective encryption key. Instead, according to Applicant, Lin merely discloses using either all or a single portion of a decoded section. However, Examiner respectfully disagrees. Lin teaches generating a decryption key from the first decoded special content section by inputting a selected part of the first decoded special content section into a key generation module (i.e., key generation algorithm). See par. 33; fig. 4, step 403; see also par. 28. Lin further teaches that the selected part of the first decoded special content section may comprise a plurality of image frames (i.e., two or more portions of the selected part) that are used to generate the decryption key. See par. 29. 
Applicant also argues that Lin does not teach that “each special content section is associated with decryption information that defines (1) a respective encryption algorithm [sic] and (2) respective two or more portions of the decoded segment to which the respective key generation algorithm applies” (emphasis in original). In other words, Applicant argues that Lin teaches a single decryption information that is used to generate all of the decryption keys rather than multiple decryption information that are each used to generate one of the decryption keys. Examiner agrees. Nonetheless, Rodgers teaches an encryption system whereby each of a 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Lin and Nishimoto so that each encrypted section (i.e., both encrypted special content sections and encrypted normal content sections) corresponds to a respective decryption information that describes a respective key generation algorithm that corresponds to the encrypted section, and so that the two or more portions are defined by the respective decryption information, because doing so allows the system to use a different parameters to generate each decryption key for each content section. 

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103(a) because they are unpatentable over Lin (US 2008/0027864) in view of Nishimoto (US 2004/0093494) and Rodgers (US 2008/0084995).
Regarding claims 1, 8, and 15, Lin teaches a method for decrypting a digital media asset, the method comprising: receiving the digital media asset, wherein the digital media asset includes a plurality of encrypted segments (A receiver receives content comprising a plurality of encrypted normal content sections. See par. 33; fig. 4, step 401); decoding a first segment to produce a first decoded segment (The system decodes a first special content section. See par. 33; fig. 4, step 402); generating a second decryption key from the first decoded segment based on: decryption information that describes a key generation algorithm (The system generates a decryption key from the first decoded special content section by inputting a selected part of the first decoded special content section into a key generation module (i.e., key generation algorithm). See par. 33; fig. 4, step 403; see also par. 28), and two or more portions of the first decoded segment defined by the decryption information (The selected part of the first decoded special content section may comprise a plurality of image frames (i.e., two or more portions of the selected part) that are used to generate the decryption key. See par. 29); decrypting, by a second decryption key, a second encrypted segment to produce a second decrypted segment 
However, Lin does not teach that the first segment is encrypted, or decrypting, by a first decryption key, the first encrypted segment. Nonetheless, Nishimoto teaches a system for sequential playback of content comprising a plurality of segments whereby each segment is encrypted, and whereby each encrypted segment is decrypted using a corresponding scramble key to prevent a user from skipping any segment of the content. See par. 80; fig. 4. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Lin so that each special content section is encrypted, and so that each encrypted special content section is decrypted by a corresponding decryption key (i.e., the first encrypted special content section is decrypted using a first decryption key), because doing so prevents the user from skipping normal content sections. 
In addition, Lin and Nishimoto does not teach that the decryption information is included in the digital media asset. Nonetheless, Rodgers teaches an encryption system whereby decryption information for decrypting a plurality of encrypted segments is included with the plurality of encrypted segments. See par. 20. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Lin and Nishimoto so that the decryption information is included in the received content because doing so eliminates the need to separately provide the receiver with the decryption information. 
Lastly, Lin and Nishimoto do not teach for each encrypted segment, a respective decryption information that describes a respective key generation algorithm that corresponds to the encrypted segment. Lin further does not teach that the two or more portions are defined by 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Lin and Nishimoto so that each encrypted section (i.e., both encrypted special content sections and encrypted normal content sections) corresponds to a respective decryption information that describes a respective key generation algorithm that corresponds to the encrypted section, and so that the two or more portions are defined by the respective decryption information, because doing so allows the system to use a different parameters to generate each decryption key for each content section. 
Regarding claims 2, 9, and 16, Lin teaches wherein the second decryption key is generated only when the first decoded segment is played back (Lin teaches decrypting the second segment only when the first segment is decoded. See par. 33; fig. 4, steps 402-404). 
Regarding claims 3, 10, and 17, Lin, Nishimoto, and Rodgers teach decoding the second decrypted segment to produce a second decoded segment for playback (Lin teaches playing back the first normal content section, which requires decoding the first normal content section prior to playing back the first normal content section. See par. 33; fig. 4, step 404); generating a third decryption key from the second decoded segment based on: the respective decryption information that corresponds to the second decrypted segment from which the second decoded segment is generated, and respective two or more portions of the second decoded segment defined by the respective decryption information (Lin does not teach that the decoded first normal content section is used to generate a decryption key for the second special content section. Nonetheless, Nishimoto teaches encrypting each segment of content to ensure that no 
Regarding claims 4, 11, and 18, Lin, Nishimoto, and Rodgers teach wherein the respective two or more portions of the first decoded segment are distinct from the respective two or more portions of the second decoded segment (Lin teaches that the special content section and the normal content section contain different subject matter (i.e., the special content section is an advertisement and the normal content section is a movie or television show), which would make their respective decoded portions distinct from each other in that they do not contain identical content. See par. 2-3).
Regarding claims 5, 12, and 19, Lin and Nishimoto teach wherein the digital media asset further includes the first decryption key (Nishimoto teaches providing decryption information to a receiver that includes a first scramble key used to decrypt a first segment (See par. 80; fig. 4; see also fig. 2A-2C), which suggests modifying the system of Lin so that the decryption information identifies the first decryption key for decrypting the encrypted first special content 
Regarding claims 6, 13, and 20, Lin, Nishimoto, and Rodgers teach wherein the decryption information further identifies how segment positions within the digital media asset separate each encrypted segment of the plurality of encrypted segments (Rodgers teaches decryption information that defines the corresponding length of each of a plurality of encrypted segments (See par. 30-34), which suggests modifying the system of Lin and Nishimoto so that the decryption information includes encrypted segment lengths because doing so facilitates variable length encryption. 
Claims 7 and 14 are rejected under 35 U.S.C. 103 because they are unpatentable over Lin, Nishimoto, and Rodgers, as applied to claims 1 and 14 above, in further view of Risan (US 8,161,562).
Regarding claims 7 and 14, Lin, Nishimoto, and Rodgers do not teach wherein the digital media asset is encrypted, and includes a decryption key for decrypting the digital media asset. However, Risan teaches a digital rights management system whereby a media file is signed (i.e., encrypted) with the private key of a server and includes a public key for verifying that the media file originated from the server. See col. 3, ln. 35-44. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Lin, Nishimoto, and Rodgers so that the content is signed by a private key of a server and includes a public key for verifying that the content originated from the server, because doing so allows the receiver to verify that the content originated from a trusted source. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459